Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 04/18/22, applicants have amended claim 1 and cancelled claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over CN201810005991A in view of CN 105226238 and Iverson et al (US 2011/0151350A1).
As to claim 1, CN’991 discloses (see Fig 6, 14-15 and English Translation) an electrode plate rolling apparatus (a rolling device for a battery pole piece), configured to roll an electrode plate (pole piece 15), wherein the electrode plate (15) is capable of comprises a coated region and an uncoated region (see Fig 14), and the rolling apparatus comprises a roller group (see Fig 2 for roller section 2), a heating part (11 with case 111 see Figs 14-15; item 7 Fig 1; and heating rollers 81,82, see Figs 9-10), and a cooling part (12, 121); the heating part is configured to heat the electrode plate, and the cooling part is configured to cool the electrode plate (15); the heating part further comprises a first extension assembly capable of extending the uncoated region when the heating part heats the electrode plate (15); the electrode plate (15) passes through the cooling part (121) after passing through the heating part; and the heating part and the cooling part are capable of reducing a difference between an extensibility parameter of the uncoated region and an extensibility parameter of the coated region (rebound of the pole piece is prevented, see Fig 14 and English Translation pages 9-10), wherein the rolling apparatus device comprises a second extension assembly including a plurality of extension rollers (see Fig 15 for a plurality of rollers after the cooling roller 121) disposed downstream of the cooling part, each extension roller is capable of applying a pulling force to the electrode plate to extend the uncoated region and the coated region disposed between the heating part and the cooling part, the pole piece 15 tensioned on the first and second heating rollers and a monitoring part (detecting device 10 detecting defective area of the piece 15, a rectifying device including a position adjusting mechanism detecting the piece), and an electrode correcting device with sensor detecting the edge of the piece and controlling the roller shaft and adjusting the position of the piece according to detected position of the piece/offset distance or defective area of the piece (see English Translation page 11).  CN’991 lacks specifically teaching a control part of the electrode plate rolling apparatus able to control a rotation speed of the extension roller according to a monitoring result of the tension monitoring part.  However, in guiding an electrode web/plate or a pole piece, it is known to use a control device including sensors configured to adjust speed or position of the web material to control process operations (see Iverson et al para [0116] and Figs 10A-10D).  CN’238 also teaches a rolling device provided with a controller in communication with winding/unwinding pressing roller mechanism and automatic control of rotational speed to reduce manual operations (see Fig 1 and para [0017-0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control part of the electrode plate rolling apparatus able to control a rotation speed of the rollers in CN’991 to increase productivity as taught by CN’238 (see para [0044]).
As to claim 2, in CN’991 (see Figs 14-15) heating part (111) snugly adjoins the cooling part (121). 
Regarding claim 3, in CN’991 (see Figs 14-15) the heating part comprises multiple first heating units (113) distributed alternately along a width direction of the electrode plate, and each first heating unit is configured to directly heat a corresponding uncoated region; and the cooling part comprises multiple first cooling units (the rollers provided after the cooling  roller 121) distributed alternately along a width direction of the electrode plate (in alternative positions), and the first cooling unit is capable of directly cooling a corresponding uncoated region. 
Regarding claim 4, in CN’991 the heating part further comprises second heating units (82) alternately along the width direction of the electrode plate (see Fig 10 for alternative positions of rods 84), and each second heating unit is capable of directly heating a corresponding coated region; and the cooling part further comprises second cooling units(the rollers provided after the cooling  roller 121)  distributed alternately along the width direction of the electrode plate (in alternative positions), and each second cooling unit is capable of directly cooling a corresponding coated region. 
Regarding claim 5, in CN’991 as modified the first heating unit is capable of heating the uncoated region to a first preset temperature, and the second heating unit heats the coated region to a second preset temperature; the first preset temperature is capable of being higher than the second preset temperature; and the first preset temperature is between a room temperature and 350.degree. C., and the second preset temperature is between the room temperature and 350.degree. C (see English Translation page 9, for the temperature of heater 85-90oC). 
As to claim 6, in CN’991 the heating part is an integrated structure; and the cooling part is an integrated structure (see Fig 7-8, for items 73, 74 for integrated heating and cooling parts). 
As to claim 9, in CN’991, an idler (see Fig 15) is disposed between the heating part (111) and the roller group, and the electrode plate (15) is wound on the idler so that the electrode plate is in a position that adapts to the heating part. 

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN201810005991A in view of CN 105226238 and Iverson et al (US 2011/0151350A1) as applied to claim 1 above, and further in view of Jeong et al (US 2010/0264133A1) and GRAFF et al (US 2018/0274051 A1, referred as GRAFF hereinafter).
As to claim 7, CN’991 teaches a heating part having a plurality of lamps (see page 10) but lacks teaching the heating part comprises at least one of a magnetic induction heating part, a hot air heating part, a radiant heating part, an infrared heating part, or a microwave heating part.  Jeong et al (see Fig 1B for induction heater) and GRAFF (see para [0032]) the heating part comprises at least one of a magnetic induction heating part, a hot air heating part, a radiant heating part, an infrared heating part, or a microwave heating part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include different types of heating part since it is known in the art as taught by GRAFF and because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 8, CN’991 teaches (see Fig 14) a cooling part comprises a coolant inlet 122 and coolant outlet 123, but lacks teaching air cooling chamber.  Jeong teaches the cooling part comprises at least one of an air- cooling part and an air-cooling chamber part (blower, see para [0042] and [0049)]). GRAFF teaches the cooling part comprises at least one of an air-cooling part, an air-cooling chamber part, or a liquid cooling part (see para [0012], gaseous and/or cooling medium). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/